DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 10, 12 – 32, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leabman (U.S. 2016/0099757).

Regarding claim 1, Leabman teaches a method of RF power delivery (defined in paragraph [0103] wherein the power transmission signals as radio frequency (RF) waves).
Leabman teaches the method comprising: transmitting a first plurality of RF signals having a first plurality of phases to a first mobile device during a first time period (paragraph [0231] teaches wherein each antenna has 8 phases), said first mobile device having a first position and a first orientation during the first time period (defined in paragraph [0133] wherein the phase is adjusted based on the location of the device). 
Leabman teaches transmitting a second plurality of RF signals having a second plurality of phases to the first mobile device during a second time period, wherein the second plurality of phases are determined in accordance with a second position and a second orientation of the first mobile device during the second time period, wherein said second position and second orientation are determined (defined in paragraph [0133] wherein the phase is adjusted based on the location of the device. Leabman teaches in paragraph [0133] wherein the phase is adjusted based on the location of the device). 
Leabman teaches wherein transferring, from the mobile device, information about instantaneous power consumption of the mobile device to the RF power generating unit (defined in paragraph [0110] wherein the mobile device interpreted as receiver 103 may comprise a communications component that transmits control signals to the RF power generating unit, interpreted as transmitter 101 in order to exchange data in real-time or near real-time. The control signals may contain status information about the client device 105, the receiver 103, or the power transmission signals. Status information may include, for example, present location information of the device 105, amount of charge received, amount of charged used, and user account information, among other types of information).

Regarding claims 2 and 3: CANCELED.

Regarding claim 4, Leabman teaches the method of claim 1 wherein the RF power generating unit is adapted to track the first mobile device between the first and second time periods using data the RF power generating unit receives from the first mobile device (defined in paragraph [0145] wherein the location of the mobile devices are tracked and their schedules are determined. Multiple schedules are determined, thus providing multiple time periods such as a first and second time period).  

Regarding claim 5: CANCELED.

Regarding claim 8, Leabman teaches the method of claim 1 wherein the second plurality of RF signals are transmitted by a second RF power generating unit different from a first RF power generating unit from which the first plurality of RF signals are transmitted (defined in paragraph [0104] In addition, although the exemplary transmitter 101 is shown as a single unit comprising potentially multiple transmitters (transmit array), both for RF transmission of power and for other power transmission methods mentioned in this paragraph, the transmit arrays can comprise multiple transmitters that are physically spread around a room rather than being in a compact regular structure. Paragraph [0231] teaches wherein the system may comprise multiple antennas which transmit a plurality of RF signals). 

Regarding claim 9: CANCELED.

Regarding claim 10, Leabman teaches the method of claim 1 further comprising: detecting if the first mobile device is being carried by a person using the at least first and second sensors (defined in paragraph [0349] wherein the device is determined to be carried or being held by a user). 
Leabman teaches wherein lowering an amount of power of the first or second RF signals if the first mobile device is detected as being carried by the person (shown in figure 64  defined in paragraph [0348] wherein lowering the power delivery is interpreted as enabling proscriptions on the delivery of power to adhere to health safety concerns). 

Regarding claim 11: CANCELED.

Regarding claim 12, Leabman teaches the method of claim 1 wherein said mobile device is adapted to provide information about its instantaneous power consumption to the RF power generating unit (Paragraph [0110] teaches wherein receiver 103 may comprise a communications component that transmits control signals to the transmitter 101 in order to exchange data in real-time or near real-time. The control signals may contain status information about the client device 105, the receiver 103, or the power transmission signals. Status information may include, for example, present location information of the device 105, amount of charge received, amount of charged used, and user account information, among other types of information. Power consumption is interpreted as amount of charge used which is information provided to the RF power generating unit).

Regarding claim 13, Leabman teaches the method of claim 1 further comprising: transmitting a third plurality of RF signals having a third plurality of phases to a second mobile device during the second time period; and varying a power of the second plurality of RF signals or the third plurality of RF signals in accordance with either battery charge status or instantaneous power consumption of the first and second mobile devices (defined in paragraph [0231] wherein there may be multiple transmitters which may each provide 8 different phases, thus a third plurality of RF signals may be transmitted and varied based on charge status. Paragraph [0131] teaches wherein the control data may be based on various types of information, such as the voltage of electrical energy received from the power transmission signals, the quality of the power transmission signals reception, the quality of the battery charge or quality of the power reception, and location or motion of the receiver, among other types of information useful for adjusting the power transmission signals and/or pocket-forming). 

Regarding claim 14 Leabman teaches the method of claim 13 further comprising: increasing the power of the second plurality of RF signals relative to the power of the third plurality of RF signals if the instantaneous power consumption of the first mobile device is indicated as being greater than the instantaneous power consumption of the second mobile device (defined in paragraphs [0139] – [0140] wherein the power consumption of the device is monitored and the transmission of the RF signal is adjusted based on the information transmitted. Thus, the RF signals may be increased upon the determination that a device requires more power). 

Regarding claim 15, Leabman teaches the method of claim 13 further comprising: increasing the power of the second plurality of RF signals relative to the power of the third plurality of RF signals if the battery charge status of the first mobile device is indicated as being smaller than the battery charge status of the second mobile device (defined in paragraphs [0139] – [0140] wherein the power consumption of the device is monitored and the transmission of the RF signal is adjusted based on the information transmitted. Thus, the RF signals may be increased upon the determination that a device requires more power).

Regarding claim 16, Leabman teaches the method of claim 1 wherein the generation unit comprises a plurality of integrated circuits locked to a single reference frequency (figure 27 shows wherein a transmitter arrangement of antenna elements which may be coupled to a dedicated receiving radio frequency integrated circuit (RFIC). Paragraph [0384] teaches wherein a single frequency may be transmitted). 

Regarding claim 17, Leabman teaches the method of claim 1 wherein the generation unit comprises at least one sensor (defined in paragraph [0114] as a detector).

Regarding claim 18, Leabman teaches an RF power transmission system (defined in paragraph [0103] wherein the power transmission signals as radio frequency (RF) waves).
 paragraph [0231] teaches wherein each antenna has 8 phases)
Leabman teaches said mobile device having a first position and a first orientation during the first time period (defined in paragraph [0133] wherein the phase is adjusted based on the location of the device).
Leabman teaches transmit a second plurality of RF signals having a second plurality of phases to the mobile device during a second time period, wherein the second plurality of phases are determined in accordance with a second position and a second orientation of the mobile device during the second time period, wherein said second position and second orientation are determined using at least first and second sensors disposed in the mobile device and transmitted via a wireless communications channel to an RF power generating unit disposed in the RF power transmission system (defined in paragraph [0133] wherein the phase is adjusted based on the location of the device. Leabman teaches in paragraph [0133] wherein the phase is adjusted based on the location of the device).
Leabman teaches wherein receive, from the mobile device, information about instantaneous power consumption of the mobile device to the RF power generating unit (defined in paragraph [0110] wherein the mobile device interpreted as receiver 103 may comprise a communications component that transmits control signals to the RF power generating unit, interpreted as transmitter 101 in order to exchange data in real-time or near real-time. The control signals may contain status information about the client device 105, the receiver 103, or the power transmission signals. Status information may include, for example, present location information of the device 105, amount of charge received, amount of charged used, and user account information, among other types of information).


Regarding claim 21, Leabman teaches the RF power transmission system of claim 18 wherein the RF power transmission system is adapted to track the mobile device between the first and second time periods using data the RF power generating unit receives from the mobile device (defined in paragraph [0145] wherein the location of the mobile devices are tracked and their schedules are determined. Multiple schedules are determined, thus providing multiple time periods such as a first and second time period).  

Regarding claim 22, Leabman teaches the RF power transmission system of claim 18 wherein said second orientation is a same as the first orientation (defined in paragraph [0133] wherein the phase is adjusted based on the location of the device. Leabman teaches in paragraph [0133] wherein the phase is adjusted based on the location of the device, thus the first orientation may be the same as the second orientation).

Regarding claim 25, Leabman teaches the RF power transmission system 18 wherein the second plurality of RF signals are transmitted by a second RF power generating unit different from a first RF power generating unit from which the first plurality of RF signals are transmitted (defined in paragraph [0231] wherein the system may comprise multiple antennas which transmit a plurality of RF signals).

Regarding claim 26, Leabman teaches the RF power transmission system 18 wherein said first position is a same as said second position, and second orientation is different from said first orientation (defined in paragraph [0133] wherein the phase is adjusted based on the location of the device. Leabman teaches in paragraph [0133] wherein the phase is adjusted based on the location of the device, thus the first orientation may be the same as the first orientation). 

Regarding claim 27, Leabman teaches the RF power transmission system of claim 18 wherein said RF power transmission is further configured to lower an amount of power of the first or second RF signals if the mobile device is detected as being carried by the person (shown in figure 64  defined in paragraph [0348] wherein lowering the power delivery is interpreted as enabling proscriptions on the delivery of power to adhere to health safety concerns)

Regarding claim 28, Leabman teaches the RF power transmission system of claim 18 wherein said first mobile device is adapted to provide information about its battery charge status to the RF power generating (defined in paragraph [0110] wherein providing information about power consumption is interpreted as wherein the control signals may contain status information about the client device 105, the receiver 103, or the power transmission signal).

Regarding claim 29, Leabman teaches the RF power transmission system of claim 18 wherein said mobile device is adapted to provide information about its instantaneous power consumption to the RF power generating unit (defined in paragraph [0110] wherein providing information about power consumption is interpreted as wherein the control signals may contain status information about the client device 105, the receiver 103, or the power transmission signal).

Regarding claim 30, Leabman teaches the RF power transmission system of claim 18 wherein the RF power transmission system is further configured to: transmit a third plurality of RF signals having a third plurality of phases to a second mobile device during the second time period (defined in paragraph [0231] wherein the system may comprise multiple antennas which transmit a plurality of RF signals). 
(defined in paragraph [0231] wherein there may be multiple transmitters which may each provide 8 different phases, thus a third plurality of RF signals may be transmitted and varied based on charge status).

Regarding claim 31, Leabman teaches the RF power transmission system of claim 30 wherein the RF power transmission system is further configured to: increase the power of the second plurality of RF signals relative to the power of the third plurality of RF signals if the battery charge status of the first mobile device is indicated as being smaller than the battery charge status of the second mobile device (defined in paragraphs [0139] – [0140] wherein the power consumption of the device is monitored and the transmission of the RF signal is adjusted based on the information transmitted. Thus, the RF signals may be increased upon the determination that a device requires more power).

Regarding claim 32, Leabman teaches the RF power transmission system of claim 18 wherein the generation unit comprises a plurality of integrated circuits locked to a single reference frequency (figure 27 shows wherein a transmitter arrangement of antenna elements which may be coupled to a dedicated receiving radio frequency integrated circuit (RFIC). Paragraph [0384] teaches wherein a single frequency may be transmitted). 

Regarding claim 33, Leabman teaches the RF power transmission system of claim 18 wherein the generation unit comprises at least one sensor (defined in paragraph [0114] as a detector).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman (U.S. 2016/0099757) in view of Hannigan (U.S. 2018/0269715).

Regarding claim 6, Leabman teaches the method of claim 1, but does not explicitly teach further comprising predicting the second position of the first mobile device.
	Hannigan teaches wherein predicting the second position of the first mobile device (defined in paragraph [0057] wherein the position of a device may be predicted, interpreted as estimated by a Kalman filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless charging system of the Hannigan reference with the predicting the location of the second device reference so that the location of the device may be accurately determined. 
The suggestion/motivation for combination can be found in Hannigan reference in paragraph [0058] wherein the accurately determining the location the device is taught.

Regarding claim 7, Leabman teaches the method of claim 6 wherein, but does not explicitly teach said second position is predicted using one of Kalman filter or a trained artificial intelligence system. 
	Hannigan teaches wherein said second position is predicted using one of Kalman filter or a trained artificial intelligence system (defined in paragraph [0057] wherein the position of a device may be predicted, interpreted as estimated by a Kalman filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless charging system of the Hannigan reference with the predicting the location of the second device reference so that the location of the device may be accurately determined. 
The suggestion/motivation for combination can be found in Hannigan reference in paragraph [0058] wherein the accurately determining the location the device is taught.

Regarding claim 23, Leabman teaches the RF power transmission system of claim 18, but does not explicitly teach wherein said RF power transmission system is further configured to receive data representative of a predicted position of the mobile device.
	Hannigan teaches wherein said RF power transmission system is further configured to receive data representative of a predicted position of the mobile device (defined in paragraph [0057] wherein the position of a device may be predicted, interpreted as estimated by a Kalman filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless charging system of the Leabman reference with the predicting the location of the second device of the Hannigan reference so that the location of the device may be accurately determined. 


Regarding claim 24, Leabman teaches the RF power transmission system of claim 23, but does not explicitly teach wherein the predicted position is determined using one of Kalman filter or a trained artificial intelligence algorithm.
	Hannigan teaches wherein the predicted position is determined using one of Kalman filter or a trained artificial intelligence algorithm (defined in paragraph [0057] wherein the position of a device may be predicted, interpreted as estimated by a Kalman filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless charging system of the Leabman reference with the predicting the location of the second device of the Hannigan reference so that the location of the device may be accurately determined. 
The suggestion/motivation for combination can be found in Hannigan reference in paragraph [0058] wherein the accurately determining the location the device is taught.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leabman (U.S. 2016/0099757) in view of Shaprio (U.S. 2018/0269715).

Regarding claim 19, Leabman teaches the RF power transmission system of claim 18, but does not explicitly teach wherein at least one of the sensors is a magnetometer.
	Shaprio teaches wherein at least one of the sensors is a magnetometer (defined in paragraph [0050] wherein the sensors used are magnetometers).

The suggestion/motivation for combination can be found in Shaprio reference in paragraph [0050] wherein the accurately determining the location the device is taught.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman (U.S. 2016/0099757), hereinafter ‘757 in view Leabman (U.S. 20160204622), hereinafter, ‘622.

Regarding claim 20, Leabman (‘757) teaches the RF power transmission system of claim 18 but does not explicitly teach wherein at least one of the sensors includes a gyroscope.
	Leabman teaches wherein at least one of the sensors includes a gyroscope (defined in paragraph [0037] wherein gyroscopes may be used as a sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless charging system of the Leabman (‘757) reference with the gyroscope sensors of the Leabman (‘622) reference so that the location of the device may be accurately determined. 
The suggestion/motivation for combination can be found in Leabman (‘622) reference in paragraph [0037] wherein the accurately determining the location the device is taught.


Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Leabman reference does not teach or suggest wherein “transferring, from the mobile device, information about instantaneous power consumption of the mobile device to the RF power generating unit.” Leabman teaches in paragraph [0110] wherein the mobile device interpreted as receiver 103 may comprise a communications component that transmits control signals to the RF power generating unit, interpreted as transmitter 101 in order to exchange data in real-time or near real-time. The control signals may contain status information about the client device 105, the receiver 103, or the power transmission signals. Status information may include, for example, present location information of the device 105, amount of charge received, amount of charged used, and user account information, among other types of information.  
The applicant argues that the Leabman reference does not teach or suggest transmitting information of power consumption is interpreted as charge used as defined in paragraph [0110]. Leabman teaches in paragraph [0110] wherein the mobile device interpreted as receiver 103 may comprise a communications component that transmits control signals to the RF power generating unit, interpreted as transmitter 101 in order to exchange data in real-time or near real-time. The control signals may contain status information about the client device 105, the receiver 103, or the power transmission signals. Status information may include, for example, present location information of the device 105, amount of charge received, amount of charged used, and user account information, among other types of information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/               Primary Examiner, Art Unit 2859